                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


DANIEL SCHMIDT,

                           Petitioner,

             v.                                          Case No. 18-CV-29

BRIAN FOSTER,

                           Respondent.


                     REPORT AND RECOMMENDATION


   1. Facts and Procedural History

      On the morning of May 19, 2009, Holly Kleczka arrived at the home of her friend,

Kimberly Rose, in the rural town of Gillette, Wisconsin. She knocked but received no

answer. The friends had spoken within the hour and Rose had told Kleczka she would

leave the door unlocked; if she did not answer, Kleczka should just come in. Kleczka

entered through the unlocked door, sat her two children on the couch, and turned the

television on for them before continuing through the home, calling for her friend. Kleczka

pushed open the partially closed door to Rose’s bedroom and there found Rose, sitting

on the floor against the wall, covered in blood, dead.
       Kleczka ran from the home, locked her children in her car, and called 911.

Paramedics arrived, followed shortly thereafter by a police officer. After seeing Rose, the

police officer told the paramedics to leave the home with him. It was only when other law

enforcement officers arrived that they checked to see if anyone else was in the home. In

doing so, they entered another bedroom and found a man lying on a mattress and

covered with a blanket, seemingly asleep. The man did not respond to the officers’

commands, and only after an officer removed the blanket did the officers recognize a hole

in his back. Leonard Marsh, Rose’s brother, was also dead. Rose had been shot once and

Marsh three times, all with a 20-gauge shotgun.

       Investigators learned that Rose had talked to her mother from 10:12 to 10:19 AM

that morning. When Rose’s mom called back at 10:47 AM, there was no answer. Kleczka

found Rose shortly thereafter. Because there were no signs of forced entry and it did not

appear anything was missing from the home, investigators suspected that they were

murdered by someone who knew at least one of them.

       Investigation into Rose’s ex-boyfriend revealed he was over two hours away at the

time of the murders. And Marsh’s boyfriend, with whom Marsh had recently gotten into

a fight, was also over two hours away. The investigation then turned to Daniel Schmidt,

with whom Rose had been having an affair.

       Schmidt’s wife, Stephanie, had recently found out about the affair. In an argument

about the affair on May 15, four days before the murders, Schmidt told his wife, “I’d like



                                            2
to shoot her, then myself.” (ECF No. 10-13 at 199.) Although Schmidt and Stephanie

agreed to continue with their marriage despite the affair, Stephanie felt Rose was making

it difficult. For example, Rose told Stephanie upsetting details of the affair, including that

she and Schmidt had had sex in the Schmidts’ home and in Stephanie’s car. On hearing

that they had had sex in her car, on May 17, 2009, Stephanie drove to the farm where

Schmidt worked and angrily confronted him, taking off her wedding ring and throwing

it at him.

       Also on May 17, 2009, Rose sent Stephanie a text message with words to the effect

of “pay back is a bitch,” attached to which was a photograph. Stephanie was unable to

view the photograph on her phone but understood it was an image of Schmidt and Rose.

Upon learning that Rose kept a journal that included details of her affair with Schmidt,

Stephanie demanded to see it. Stephanie arranged to get the journal from Rose on May

21. No such journal was found in Rose’s home after her death.

       Rose had also loaned Schmidt $1,000 for a motorcycle. The loan created tension

between Schmidt and Stephanie because it required Schmidt to continue to have contact

with Rose. Moreover, Stephanie had just lost her job, straining the Schmidts’ ability to

repay the loan. In light of the Schmidts’ financial circumstances, Rose had agreed to

accept an installment payment in the form of marijuana, which Schmidt grew in his

garage. But Rose was dissatisfied with the quality and quantity of the marijuana and was

demanding to be fully compensated.



                                              3
       The night before the murders, on May 18, 2009, Rose’s 11-year-old son awoke at

about 11:00 PM. He saw a man and a woman sitting on the couch in his home, arguing

with his mother about money and marijuana. Although he was familiar with Schmidt

and Stephanie, he could not see the faces of these visitors. Rose’s son went back to his

room and looked outside. He saw a green and silver pickup truck in the driveway, which

is consistent with the truck that Schmidt drove. However, Rose’s son’s recollection of this

night varied over time. For example, at a preliminary hearing he testified that he could

not see the color of the truck. Stephanie denied that she went to Rose’s home that night.

       Around this same time—roughly 11:00 PM on May 18, 2009—Marsh called a

friend, asking her to pick him up from Rose’s house. Marsh was very upset and crying.

Marsh told his friend that a man and woman whom he did not like were at his house,

and he wanted to leave. His friend could hear a woman telling Rose to “shut up” and

heard some discussion about money. Marsh told his friend their names, but she could not

recall them other than that the man’s name was short and the woman’s name was long.

A few hours later, around 1:00 AM on the morning of May 19, Rose called Marsh’s twin

brother, asking him to pick up Marsh because she and Marsh were fighting. He refused,

saying it was too late and too far of a drive.

       On May 19, Schmidt got home from work as he usually did between 9:15 and 9:30

AM, and soon told Stephanie he was going to pick up their daughter from preschool. This

struck Stephanie as odd because it was only 9:30 and their daughter did not need to be



                                                 4
picked up until 11:00 AM. Nonetheless, Schmidt left, alone, and returned home at about

10:30 or 10:35, telling his wife he went for a drive to clear his mind. Uncharacteristically,

when he returned he parked the car in the garage. A neighbor of the Schmidts testified

he saw Schmidt arrive home at 10:37 and park in the garage. Schmidt then left again at

about 10:40 or 10:45, this time taking his pickup truck and the couple’s young son to get

their daughter from preschool. The drive from Schmidt’s home to Rose’s home would be

about 21 minutes each way if the driver drove the speed limit and came to a complete

stop at all stop signs.

        Later, Schmidt told Stephanie that on his drive he went to a friend in a nearby

town. He told her the route he took, and Stephanie went to businesses along the route to

see if any surveillance camera might have captured images of his car. After a business

reported to her that it reviewed its security footage but did not see the car, Schmidt told

Stephanie that maybe he took a different route to his friend’s house. He told investigators

that he started to drive to a friend’s house but realized he did not have enough time to

make it back in time to get his daughter from preschool, and so turned around and went

home.

        Schmidt had owned a 20-gauge shotgun. When questioned by law enforcement,

he lied and said he had sold the gun years ago. Schmidt actually gave his 20-gauge

shotgun to a friend the day after the murders, and the friend destroyed it.




                                             5
       Schmidt was not charged until September of 2012, over three years later. Beginning

on October 11, 2013, the state presented its circumstantial case against Schmidt to a jury.

On October 17, 2013, the jury found Schmidt guilty of two counts of first-degree

intentional homicide. The court sentenced Schmidt to two consecutive terms of life in

prison without the possibility of extended supervision. (ECF No. 10-1.)

       Schmidt appealed, and the Wisconsin Court of Appeals affirmed his conviction.

State v. Schmidt, 2016 WI App 45, 370 Wis. 2d 139, 884 N.W.2d 510. The Wisconsin

Supreme Court denied Schmidt’s petition for review.

       Proceeding pro se, Schmidt filed a petition for a writ of habeas corpus. He presents

three grounds for relief. First, he argues he was denied his right to present a defense when

the trial court refused to let him present testimony from a child psychologist regarding

child memory. Second, the trial court erred in finding that he waived spousal privilege.

Third, there was insufficient evidence to sustain his conviction for the murder of Marsh.

       The court reviewed Schmidt’s petition in accordance with Rule 4 of the Rules

Governing Section 2254 cases and ordered the respondent to answer the petition. (ECF

No. 5.) The court also ordered Schmidt to submit a brief. (ECF No. 5.) The respondent

answered the petition (ECF No. 10), but Schmidt did not submit a brief. Therefore, the

briefing on Schmidt’s petition is closed and the matter is ready for resolution.




                                             6
   2. Standard of Review

       A federal court may consider habeas relief for a petitioner in state custody “only

on the ground that he is in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2254(a). Following the passage of the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), a federal court generally may grant

habeas relief only if the state court decision was “either (1) ‘contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,’ or (2) ‘based on an unreasonable determination of

the facts in light of the evidence presented in the State court proceeding.’” Miller v. Smith,

765 F.3d 754, 759-60 (7th Cir. 2014) (quoting 28 U.S.C. § 2254(d)(1), (2)).

   3. Analysis

          a. Right to Present a Defense

       “Whether rooted directly in the Due Process Clause of the Fourteenth Amendment

or in the Compulsory Process or Confrontation Clauses of the Sixth Amendment, the

Constitution guarantees criminal defendants ‘a meaningful opportunity to present a

complete defense.’” Holmes v. South Carolina, 547 U.S. 319, 324, (2006) (quoting Crane v.

Kentucky, 476 U.S. 683, 690 (1986)). The right, however, is not absolute. For example, a

defendant does not have a constitutional right to present irrelevant evidence. United States

v. Carson, 870 F.3d 584, 593 (7th Cir. 2017) (quoting United States v. Beavers, 756 F.3d 1044,

1052 (7th Cir. 2014)); Morgan v. Krenke, 232 F.3d 562, 566 (7th Cir. 2000) (citing Taylor v.



                                              7
Illinois, 484 U.S. 400, 410 (1988)). And under certain circumstances a court may reasonably

exclude even relevant evidence. Sarfraz v. Smith, 885 F.3d 1029, 1037 (7th Cir. 2018)

(quoting Rock v. Arkansas, 483 U.S. 44, 56 (1987)). “The accused does not have an

unfettered right to offer testimony that is incompetent, privileged, or otherwise

inadmissible under standard rules of evidence.” Taylor, 484 U.S. at 410. Thus, a defendant

does not have a right to present evidence in violation of a state evidentiary rule unless

that rule is “arbitrary or disproportionate to the purposes it is designed to serve, and the

evidence implicates a sufficiently weighty interest of the accused.” Harris v. Thompson,

698 F.3d 609, 626 (7th Cir. 2012) (quoting United States v. Scheffer, 523 U.S. 303, 308-09

(1998)) (brackets and quotation marks omitted).

       Rose’s son was only eleven-years-old at the time of the murders. Investigators

interviewed him three times—on the day of the murders, roughly a month after the

murders, and over two years after the murders. Schmidt, 2016 WI App 45, ¶55. He also

testified at a preliminary hearing on October 3, 2012, about a year before the trial. Id. And

then he testified at the trial. His statements changed over time, generally adding details

that tended to incriminate Schmidt. Id. For example, although he testified at trial that he

recognized the two voices and heard that the argument was about marijuana and money,

these details were not included in his initial statements to the police. Id. at ¶15. Also, he

testified at the preliminary hearing that he could not see the color of the truck but testified

at trial that he remembered it was green and silver. (ECF No. 10-14 at 22, 27.)



                                              8
      Schmidt sought to introduce evidence that Rose’s son’s memory of a man and

woman arguing with his mother the night before the murders might not be accurate. He

proffered clinical psychologist David Thompson to testify about how inappropriate

interviewing techniques might affect a child’s memory. Schmidt, 2016 WI App 45, ¶¶56-

60.

      However, investigators did not record any of their interviews of Rose’s son.

Therefore, Dr. Thompson could not say whether investigators used any improper

technique. Schmidt argued that the fact that Rose’s son’s statements changed over time

supported the inference that investigators used improper interview techniques, and Dr.

Thompson’s testimony would help the jury understand why the statements may have

changed.

      The court of appeals rejected that argument. In its view, in the absence of any

evidence that an improper technique was used, Dr. Thompson’s testimony about how

improper interview techniques might affect a child’s memory was irrelevant. It

concluded that excluding Dr. Thompson’s testimony did not unconstitutionally deny

Schmidt a right to present a defense, noting that Rose’s son’s testimony “was not the

centerpiece of the State’s case.” Schmidt, 2016 WI App 45, ¶84. Nor was this a case where

Dr. Thompson’s testimony was necessary to counter a prosecution expert. Id. at ¶85

(distinguishing State v. St. George, 2002 WI 50, ¶63, 252 Wis. 2d 499, 643 N.W.2d 777).




                                            9
      The court of appeals also concluded that, even if the testimony was relevant, its

probative value was substantially outweighed by the danger of unfair prejudice. Schmidt,

2016 WI App 45, ¶86. It stated that there was a “very real potential that Thompson’s

testimony would mislead or confuse the jury by requiring them to speculate about what

had occurred during the police interviews and elsewhere.” Id. at ¶86.

      The court of appeals’ decision was not an unreasonable application of clearly

established federal law. The exclusion of Dr. Thompson’s testimony did not deny

Schmidt his constitutional right to present a defense. In the absence of evidence that any

improper interview technique was used in questioning Rose’s son, testimony on how

improper interview techniques might affect a child’s memory was irrelevant. The fact that

Rose’s son’s statement changed over time does not, by itself, support the inference that

improper interview techniques were used by investigators. As Dr. Thompson

acknowledged, a child’s statement may change even absent improper interview

techniques. (ECF No. 10-11 at 20.)

      Setting aside the fact that there was no evidence that investigators used any of the

techniques Dr. Thompson regarded as improper, Schmidt has not demonstrated that Dr.

Thompson’s conclusions about improper interview techniques would apply to an eleven-

year-old boy like Rose’s son. Dr. Thompson’s testimony related primarily to children ages

three through seven. (ECF No. 10-11 at 15-16.) He acknowledged, “It’s much harder to

influence an older child’s memory than it is for a very young child’s memory.” Although



                                           10
Dr. Thompson said that the research would be “very applicable to an 11 year old,” he

then hedged and said it would depend “on which principles and exactly what research

we’re talking about.” (ECF No. 10-11 at 17.) (ECF No. 10-11 at 18.) He did not explain

which specific opinions or research would apply to an 11-year-old boy.

       Finally, even if the court were to accept that Dr. Thompson could have offered

information as to child memory generally, cf. Schmidt, 2016 WI App 45, ¶87 (citing

Hampton v. State, 92 Wis. 2d 450, 461, 285 N.W.2d 868, 873 (1979) (discussing the

admission of an expert to discuss “the fallibility of human perception in general, not [the

witness]’s perception in particular”)), the court would conclude the testimony was

reasonably excluded. The fallibility of a child’s memory was evident from the fact that

details in Rose’s son’s recollection changed over time. The jury would have learned

merely that scientific studies support what was already clear from both the evidence in

the case and common sense—a child’s memory might not be accurate.

       Moreover, Rose’s son’s testimony was a minor component in the state’s case

against Schmidt. Schmidt’s undisputed motive, his contradictory explanations for his trip

at the time of the murder, and his disposal of a firearm consistent with the murder

weapon the day after the murder were far more probative of Schmidt’s guilt than

evidence that he and his wife were arguing with Rose the night before. This was not a

situation where, if Dr. Thompson’s testimony had been presented and believed, it would

have likely resulted in Schmidt’s acquittal. Cf. Fischer v. Ozaukee Cty. Circuit Court, 741 F.



                                             11
Supp. 2d 944, 951 (E.D. Wis. 2010) (noting that the state court’s exclusion of presenting

certain evidence “must be closely examined” when it “resulted in the complete denial of

a defense that, if believed, would have resulted in [the petitioner]’s acquittal”). Permitting

a “trial within the trial” over why Rose’s son’s statements changed would have been

disproportionate to the potential ends, and there would have been a significant risk of

distracting the jury from what was really at issue. Therefore, the court concludes that

Schmidt is not entitled to relief on this claim.

           b. Spousal Privilege

        Wisconsin recognizes a spousal privilege whereby “[a] person has a privilege to

prevent the person’s spouse … from testifying against the person as to any private

communication by one to the other made during their marriage….” Wis. Stat. § 905.05(1).

The privilege is waived if the person “voluntarily discloses or consents to disclosure of

any significant part of the matter or communication.” Wis. Stat. § 905.11.

        Schmidt argues that his statement to his wife that he wanted to shoot Rose and

then himself was protected by the spousal privilege. The state courts concluded that

Schmidt waived the privilege by acknowledging to investigators that he told his wife he

wanted to shoot himself, although he told them he never said he wanted to first shoot

Rose.

        State evidentiary rulings generally are not cognizable claims for federal habeas

relief. “Absent a showing that the admission of the evidence violated a specific



                                              12
constitutional guarantee, a federal court can issue a writ of habeas corpus on the basis of

a state court evidentiary ruling only when that ruling violated the defendant’s right to

due process by denying him a fundamentally fair trial.” Brown v. Watters, 599 F.3d 602,

616 (7th Cir. 2010); see also Howard v. O'Sullivan, 185 F.3d 721, 723-24 (7th Cir. 1999).

       Is a violation of the state marital privilege so detrimental to a fair trial as to
       be a violation of due process? See Bell v. Duckworth, 861 F.2d 169, 170 (7th
       Cir. 1988), cert. denied, 489 U.S. 1088 (1989). The answer becomes clear when
       one considers that the purpose of the marital privilege is to exclude …
       relevant evidence in order to protect the institution of marriage. In other
       words, where the privilege applies, its goal of promoting marital harmony
       has been deemed to outweigh the harm it causes to the search for truth. 7
       John Wigmore, Evidence in Trials at Common Law § 2332 (McNaughton rev.
       ed. 1961). Clearly, recognition of the marital privilege is not necessary to
       afford due process. See Port v. Heard, 764 F.2d 423, 430 (5th Cir.
       1985) (“The marital privilege has never been placed on a constitutional
       footing.”); United States v. Lefkowitz, 618 F.2d 1313, 1319 (9th Cir.), cert.
       denied, 449 U.S. 824 (1980); United States v. Doe, 478 F.2d 194, 195 (1st Cir.
       1973).



Simpson v. Neal, No. 90-3361, 1993 U.S. App. LEXIS 3198, at *8-9 (7th Cir. Feb. 24, 1993)

(unpublished) (emphasis in original); see also United States v. Hull, No. 2:02 CV 2 (2:99 CR

74), 2006 U.S. Dist. LEXIS 24224, at *11 (N.D. Ind. Mar. 21, 2006); United States ex rel.

Simpson v. Neal, 746 F. Supp. 780, 794 (N.D. Ill. 1990). Because admission of evidence in

violation of a state spousal privilege does not violate due process, Schmidt is not entitled

to relief on this claim.




                                              13
          c. Sufficiency of the Evidence

       “The applicable Supreme Court precedent regarding the sufficiency of the

evidence is well established: ‘whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” Saxon v. Lashbrook, 873 F.3d 982, 987-

88 (7th Cir. 2017) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

       Schmidt does not dispute the sufficiency of the evidence to sustain his conviction

of murdering Rose. He argues only that there was insufficient evidence to support his

conviction for murdering Marsh.

       As a preliminary matter, the court questions whether this claim is cognizable in

habeas. Federal habeas relief is limited to persons who are “in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The only relief

a court may afford a habeas petitioner is to order his release from custody. Schmidt was

sentenced to two consecutive life terms without the possibility of extended supervision.

Even if the court were to find that he could not be incarcerated as a result of his conviction

for murdering Marsh, he would still remain in prison for the rest of his life as a result of

his conviction for murdering Rose. Consequently, there is no meaningful relief the court

can offer Schmidt, see Scott v. Louisiana, 934 F.2d 631, 635 (5th Cir. 1991), and there is no

reason for the court to intrude upon the sovereignty of the state and review its decision

affirming Schmidt’s convictions.



                                              14
       However, the respondent does not raise this issue, and the merits of Schmidt’s

claim are easily rejected. The logical and obvious inference is that whoever murdered

Rose also murdered Marsh. To find otherwise would mean that, in the roughly 30-minute

window when the murders must have occurred, two persons entered Rose’s home and,

both using 20-gauge shotguns, independently murdered Rose and Marsh. Moreover, the

second murder must have occurred quickly after the first so as to prevent the surviving

sibling from calling for help. The court of appeals reasonably found that this argument

“strains credulity.” Schmidt, 2016 WI App 45, ¶21. Therefore, Schmidt is not entitled to

relief on this claim.

   4. Conclusion

       Having concluded that Schmidt is not entitled to relief on any claim presented in

his petition, IT IS THEREFORE RECOMMENDED that Schmidt’s petition for a writ of

habeas corpus be denied.

       Your attention is directed to 28 U.S.C. § 636(b)(1)(A) and Fed. R. Civ. P. 72(a)

whereby written objections to any order herein or part thereof may be filed within

fourteen days of service of this order. Failure to file a timely objection with the district

court shall result in a waiver of a party’s right to appeal.

       Dated at Milwaukee, Wisconsin this 26th day of August, 2019.




                                                   WILLIAM E. DUFFIN
                                                   U.S. Magistrate Judge


                                              15
